DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-7, 11, and 12, and SEQ ID NO:37 in the reply filed on November 9, 2021 is acknowledged. Claims 1, 2, 4-7, 11, and 12 will be examined. 

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informality: “the determining the abundance of the TFs” should be “said determining the abundance of the TFs”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected as vague and indefinite. Since claim 1 is directed to a synthetic promoter which is a product while claim 11 is directed to a method, claims 1 and 11 do not correspond each other and claim 11 should be dependent on claim 8 which is directed to a method of designing a synthetic promoter. Please clarify. 
Claim 11 recites the limitation “the profiling TF expression” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a profiling TF expression” in claim 1. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schulthess et al., (Nucleic Acids Research, 43, 5318-5330, 2015). 
Regarding claims 1 and 2, Schulthess et al., teach a synthetic promoter comprising (a) a nucleotide sequence comprising 4 to 20 transcription factor regulatory elements (TFREs) (eg., promoter constructs comprising 4-6 Dioxin DREs with 19 bp distance among each of the Dioxin DREs) and (b) a promoter core, wherein the nucleotide sequence comprising the TRFEs is upstream of the promoter core, and wherein at least one third of the TFREs are dioxin RE (DRE) TFREs as recited in claim 1 wherein the nucleotide sequence comprises spacers between the TFREs, wherein the spacers are no more than 50 nucleotides (eg.,19 bp) as recited in claim 2 (see pages 5318 to 5324, and Figure 1A, 1B, and 2A to 2F). 
Therefore, Schulthess et al., teach all limitations recited in claims 1 and 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schulthess et al., as applied to claims 1 and 2 above, and further in view of Weingarten-Gabbay et al., (Hum. Genet., 133, 701-711, 2014). 
The teachings of Schulthess et al., have been summarized previously, supra. 
Schulthess et al., do not disclose that the spacers are no more than 12 nucleotides as recited in claim 4 and the spacers are about 6 nucleotides as recited in claim 5. However, Schulthess et al., teach that “the maximal fold-change of ∼12-fold can be observed for the smallest distance of 19 bp between the TFBS. With increasing distance the maximal induction decreases to ∼10-fold for a distance of 49 bp and to ∼2-fold for the distances 156 and 292 bp. It is apparent that the inducibility decreases with increasing distance between the TFBS, suggesting that, as predicted by the model parameters, long distance cooperation is limited” (see right column in page 5324). 
Weingarten-Gabbay et al., teach that “comparing the expression of individual promoters with specific combinations of site locations suggests that the relative distance between two sites significantly affects expression. As one example, when located in close vicinity, the TF molecules may sterically occlude each other” (see page 707, right column). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the synthetic promoters recited in claims 4 and 5 wherein the spacers are no more than 12 nucleotides and the spacers are about 6 nucleotides in view of the prior arts of Schulthess et al., and Weingarten-Gabbay et al.. One having ordinary skill in the art would have been motivated to do so because Schulthess et al., have shown that “the maximal fold-change of ∼12-fold can be observed for the smallest distance of 19 bp between the TFBS. With increasing distance the maximal induction decreases to ∼10-fold for a distance of 49 bp and to ∼2-fold for the distances 156 and 292 bp. It is apparent that the inducibility decreases with increasing distance between the TFBS, suggesting that, as predicted by the model parameters, long distance cooperation is limited” (see right column in page 5324) while Weingarten-Gabbay et al., have shown that “comparing the expression of individual promoters with specific combinations of site locations suggests that the relative distance between two sites significantly affects expression. As one example, when located in close vicinity, the TF molecules may sterically occlude each other” (see page 707, right column). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the synthetic promoter recited in claims 4 and 5 in view of the prior arts of Schulthess et al., and Weingarten-Gabbay et al., in order to test whether a distance no more than 12 nucleotides among the Dioxin DREs in promoter constructs comprising 4-6 Dioxin DREs and a distance about 6 nucleotides among the Dioxin DREs in promoter constructs comprising 4-6 Dioxin DREs would significantly affect gene expression of CYP1A. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schulthess et al., as applied to claims 1 and 2 above, and further in view of  Hinuma et al., (US 2003/0082648 A1, published on May 1, 2003)
The teachings of Schulthess et al., have been summarized previously, supra. 
Schulthess et al., do not disclose that the core promoter is a CMV core promoter as recited in claim 6. However, promoter constructs comprising 4-6 Dioxin DREs taught by Schulthess et al., are made using pT81luc vector (see page 5319) which contains herpes simplex TK promoter (see attached “plasmid: pT81luc”). 
Hinuma et al., teach that “[T]he promoter used in the present invention may be any promoter if it matches well with a host to be used for gene expression. In the case of using animal cells as the host, examples of the promoter include SRα promoter, SV40 promoter, LTR promoter, CMV promoter, HSV-TK promoter, etc” (see paragraph [0137]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the synthetic promoter recited in claim 6 wherein the core promoter is a CMV core promoter in view of the prior arts of Schulthess et al., and Hinuma et al.. One having ordinary skill in the art would have been motivated to do so because Hinuma et al., have shown that “[T]he promoter used in the present invention may be any promoter if it matches well with a host to be used for gene expression. In the case of using animal cells as the host, examples of the promoter include SRα promoter, SV40 promoter, LTR promoter, CMV promoter, HSV-TK promoter, etc” (see paragraph [0137]) and the simple substitution of one kind of promoter (ie., the HSV-TK promoter taught by Schulthess et al.,) from another kind of promoter (ie., the CMV promoter taught by Hinuma et al.,) during the process of making the synthetic promoter recited in claim 6, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the HSV-TK promoter taught by Schulthess et al., and the CMV promoter taught by Hinuma et al., are used for the same purpose (ie., as a gene expression promoter used in animal cells) and exchangeable (see Hinuma et al., paragraph [0137]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the synthetic promoter recited in claim 6 by substituting the promoter core recited in claim 1 with the CMV core promoter taught by Hinuma et al., in view of the prior arts of Schulthess et al., and Hinuma et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
13.	 Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and SEQ ID NO:37. 
14.	No claim is allowed. 
15. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 19, 2021